                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                                 Case No. 99-cr-82-pp

THEODORE GLORE,

                  Defendant.
______________________________________________________________________________

    ORDER GRANTING DEFENDANT’S REQUEST TO MODIFY AMENDED
     JUDGMENT (DKT. NO. 123), VACATING AMENDED JUDGMENT OF
   FEBRUARY 25, 2019 (DKT. NO. 111) AND AMENDING JUDGMENT TO
    FURTHER REDUCE SENTENCE UNDER THE FIRST STEP ACT TO A
                DETERMINATE SENTENCE OF 221 MONTHS
______________________________________________________________________________

      The court thanks the probation office for providing a second supplement

to the presentence investigation report. Dkt. No. 133. That document verifies

the court’s calculations as to what the sentencing guidelines would have been

had the Fair Sentencing Act of 2010 been in effect at the time of the

defendant’s offense—Level 32 in criminal history category VI, for a guideline

range of 210 to 262 months, with a statutory maximum penalty of 240 months,

for an effective sentencing range of 210 to 240 months.

      The court is also grateful for the probation office’s assistance in clearing

up the court’s confusion with the Bureau of Prisons’ document showing how

the BOP calculated the “time served” sentence the court imposed on February

25, 2019. Dkt. Nos. 110, 111. The probation office’s supplement, along with

this court’s re-reading of all the pleadings defense counsel has filed over the

                                        1
past three months, has helped the court to understand the crux of the

defendant’s argument. The court believes that once it sets aside all of the legal

arguments the defendant has made and the court has rejected, the heart of the

defendant’s request for reconsideration of the time-served sentence is this: If

Congress and the President intended the First Step Act of 2018 to allow

defendants sentenced to harsh sentences as a result of the racially disparate

impact of the 100:1 powder-to-crack ratio to obtain reduced sentences that

might, to some extent, remedy that disparity, then the court’s time-served

sentence for this defendant does not manifest that intent. Here’s why:

      Because the defendant has done well in custody and earned over thirty-

one months of good-time credit, his pre-First Step reduction release date was

scheduled for January 18, 2021—even after he served the eighteen-month

sentence Judge Clevert imposed for the revocation of his supervised release in

his 1994 case. When the court imposed the “time-served” sentence on February

25, 2019, however, the Bureau of Prisons did not subtract the thirty-one

months of good-time credit from the 237 months and nineteen days the

defendant had served as of that date. Rather, it “credited” that time to the

“time-served” sentence, and showed that as of February 25, 2019, the

defendant had served 268 months and twenty-nine days in custody. It then

started the defendant’s eighteen-month revocation sentence running that same

day. Even with credit earned against that sentence (which the BOP predicts the

defendant will earn), the resulting calculation moved the defendant’s release

date up by only seven months. If the Fair Sentencing Act of 2010 had been in

                                        2
effect when the defendant committed his crime, and if Judge Clevert had

sentenced him within the guideline range of 210 to 240 months, and the

defendant had earned the same thirty-one months of good-time credit, he

would have been released by now.

      The court agrees that the “time-served” sentence did not effectuate the

intent of the First Step Act.

      The court GRANTS the defendant’s request for a modification of the

February 25, 2019 amended sentence. Dkt. No. 123.

      The court VACATES the amended judgment entered February 25, 2019.

Dkt. No. 111.

      The court IMPOSES an amended, reduced sentence of 221 months in

custody in Case No. 99-cr-82—a sentence that is within the guideline range to

which the defendant would have been subject had the Fair Sentencing Act of

2010 been in effect when the defendant committed his offense.

      The court will enter an amended judgment reflecting this sentence.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2019.

                                BY THE COURT:


                                ________________________________________
                                HON. PAMELA PEPPER
                                United States District Judge




                                        3
